



Exhibit 10.9


SIXTH AMENDMENT TO THE
PENN NATIONAL GAMING, INC.
DEFERRED COMPENSATION PLAN


WHEREAS, Penn National Gaming, Inc. (the "Company") maintains the Penn National
Gaming, Inc. Deferred Compensation Plan (the "Plan"); and


WHEREAS, Section 12.2 of the Plan provides that the Compensation Committee of
the Board of Directors of the Company (the "Compensation Committee") may amend
the Plan with respect to significant Plan design changes and/or any changes
having a significant economic impact on the Company or on senior executives of
the Company; and


WHEREAS, the Compensation Committee wishes to amend the Plan to cease annual
Company contributions thereto effective as of April 1, 2020.


NOW, THEREFORE, the Plan is hereby amended, effective as of April 1, 2020, as
follows:


1.Section 3.5 is amended by adding the following after the first sentence
therein:


"Effective April 1, 2020, no amounts shall be credited to the Company
Contribution Account of any Participant pursuant to the preceding sentence with
respect to any compensation received by a Participant on or after April 1,
2020."


2.In all other respects, the Plan shall remain as previously written.


Accordingly, this Sixth Amendment has been adopted this 24th day of March, 2020.





